People ex rel. Robinson v Annucci (2021 NY Slip Op 06527)





People ex rel. Robinson v Annucci


2021 NY Slip Op 06527


Decided on November 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


1020 KAH 21-00063

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. TASHEEN ROBINSON, PETITIONER-APPELLANT,
vANTHONY J. ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT, ET AL., RESPONDENT. 


THE LEGAL AID BUREAU OF BUFFALO INC., BUFFALO (JANE I. YOON OF COUNSEL), FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Cattaraugus County (Terrence M. Parker, A.J.), entered August 20, 2020 in a habeas corpus proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition for a writ of habeas corpus. The appeal has been rendered moot by petitioner's release from custody (see People ex rel. Phillips v New York State Dept. of Corr. & Community Supervision, 196 AD3d 1070, 1070 [4th Dept 2021]; People ex rel. Houston v Annucci, 141 AD3d 1111, 1111 [4th Dept 2016]), and the exception to the mootness doctrine does not apply in this case (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). While this Court has the power to convert the habeas corpus proceeding into a CPLR article 78 proceeding, we decline to do so under the circumstances of this case (see generally People ex rel. Stokes v New York State Div. of Parole, 144 AD3d 1550, 1551 [4th Dept 2016], lv denied 28 NY3d 915 [2017]).
Entered: November 19, 2021
Ann Dillon Flynn
Clerk of the Court